Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Amendment No. 1 to Registration Statement No. 333-197259 on Form S-3 of Aemetis, Inc. of our report dated March 11, 2014, relating to our audits of the consolidated financial statements, included in the Annual Report on Form 10-K of Aemetis, Inc. for the year ended December 31, 2013. We also consent to the reference to our firm under the captions “Experts” in such Prospectus. /s/ McGladrey LLP Des Moines, Iowa August 26 , 2014
